Case: 11-60335       Document: 00511621400         Page: 1     Date Filed: 10/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 4, 2011
                                     No. 11-60335
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




MARY BRETT MILLER,

                                                  Plaintiff-Appellant,

versus

NORTH MISSISSIPPI MEDICAL CLINICS, INC.,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                 No. 1:10-CV-20




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Mary Miller sued her employer for sex and pregnancy discrimination. The
district court granted summary judgment for the employer.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60335    Document: 00511621400     Page: 2   Date Filed: 10/04/2011

                                  No. 11-60335

      The district court explained its ruling in a comprehensive Memorandum
Opinion dated May 2, 2011. The court concluded, inter alia, that no similarly-
situated employee was treated more favorably than was plaintiff. The court also
concluded that, even if a prima facie case had been established, the employer
brought forth a legitimate, non-discriminatory reason for its decision to prohibit
Miller from working at a particular facility because of her disruptive behavior.
      The summary judgment is AFFIRMED, essentially for the reasons given
by the district court.




                                        2